Citation Nr: 9924332	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-08 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for fibromyalgia due to an 
undiagnosed illness or on a direct service incurrence basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel









INTRODUCTION

The veteran served on active duty from June 1974 to June 1976 
and from November 1990 to June 1991.  She is shown to have 
participated in Operation Desert Shield/Desert Storm during 
her last period of active duty.  

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in September 1997.  
A timely notice of disagreement was received in December 
1997.  A statement of the case (SOC) dated in February 1998 
regarding the issue of entitlement to service connection for 
fibromyalgia due to undiagnosed illness was issued to the 
veteran and her representative.  Following receipt of 
additional evidence, a supplemental statement of the case 
(SSOC) dated in May 1998 was sent to the veteran and her 
representative.  A timely substantive appeal was received in 
June 1998 at which time she amended her claim of entitlement 
to service connection for fibromyalgia.  She related 
fibromyalgia to military service and not due to the Persian 
Gulf War (PGW).

On a VA Form 119, Report of Contact, it was noted that on 
July 28, 1998 the veteran requested to withdraw her appeal 
for fibromyalgia claimed as due to an undiagnosed illness and 
on a direct service incurrence basis.  The same document 
noted that on August 13, 1998, she maintained that she was 
confused regarding her earlier request to withdraw her 
appeal.  It was noted that she agreed to obtain lay testimony 
and a physician's opinion regarding the onset of her 
fibromyalgia in active service.  

In correspondence dated August 14, 1998, the RO furnished the 
veteran information regarding evidence that would be helpful 
in establishing her claim of service connection for 
fibromyalgia.  She was given 60 days within which to submit 
any additional evidence in support of her claim.  The veteran 
made no response. 



A SSOC dated in October 1998 regarding the issue of 
entitlement to service connection for fibromyalgia was sent 
to the veteran and her representative.  


FINDINGS OF FACT

1.  The veteran served on active duty from June 1974 to June 
1976 and from November 1990 to June 1991.  She is shown to 
have participated in Operation Desert Shield/Desert Storm 
during her last period of active duty.

2.  The veteran's claim of entitlement to service connection 
for fibromyalgia is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

3.  The veteran's multiple joint symptoms are attributed 
medically to a known diagnosis of fibromyalgia that was not 
initially manifested in southwest Asia service during the 
Persian Gulf War or during active service from June 1974 to 
June 1976. 


CONCLUSION OF LAW

The claim of entitlement to service connection for 
fibromyalgia is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation, and 
compensation may not be paid for a claimed disability 
diagnosed as fibromyalgia as an undiagnosed illness in a 
Persian Gulf War veteran.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from June 1974 to June 1976 
and from November 1990 to June 1991.  She is shown to have 
participated in Operation Desert Shield/Desert Storm during 
her last period of active duty.

The record shows that attempts by the RO to obtain the 
veteran's service medical records regarding her first period 
of active duty from June 1974 to June 1976 have been 
unsuccessful.  

Information from the Department of the Army shows that no 
other service medical records have been located other than 
those service medical records already on file.  

Private medical records on file dated in June 1974 are silent 
for any findings of fibromyalgia.  

VA medical records dating between approximately October 1977 
and December 1978 are silent for fibromyalgia.  

The veteran's service medical records regarding active duty 
from November 1990 to June 1991 are silent for fibromyalgia.  
A report of a physical examination in April 1991, for 
redeployment purposes, revealed a normal evaluation of the 
musculoskeletal system.  She denied having any orthopedic 
complaints.  A subsequently dated clinical record in April 
1991 showed she was seen for orthopedic complaints associated 
with right wrist and thumb sprains.  No other orthopedic 
complaints were subsequently noted in active service.  

The remaining voluminous evidence of record primarily 
consists of VA medical records including reports of physical 
examinations undertaken for Persian Gulf War purposes dating 
from approximately mid 1994 to late 1997.  

During this time the veteran was first noted to complain of 
multiple joint symptoms which were attributed to 
fibromyalgia.  Isolated entries on separate clinical records 
referred to fibromyalgia secondary to Gulf War Syndrome and 
Desert Storm-fibromyalgia apparently based on history given 
by the veteran as no rationale was reported in support either 
clinical entry.  

In a statement dated in January 1997, from a VA Chief of 
Rheumatology, it was noted that the veteran had been a 
patient in the Rheumatology Clinic at the Audie Murphy VA 
Hospital since August 1994, and was seen every 4-5 months.  
She was initially referred following an evaluation at the VA 
Persian Gulf Registry.  The veteran complained of diffuse 
aching in her neck, back, shoulders, elbows, hips, hands, and 
knees which began following her return from military duty in 
the Persian Gulf.  

A physical examination, extensive laboratory evaluations, and 
x-rays of all involved joints were performed.  Two diagnoses 
were made.  The first was fibromyalgia.  It was noted that 
the veteran fulfilled the American College of Rheumatology 
diagnostic criteria for this diagnosis.  Fibromyalgia caused 
her severe daily pain in the above mentioned regions.  The 
diffuse musculoskeletal pains from fibromyalgia were very 
disabling and markedly interfered with her ability to perform 
the normal activities of daily living and made it impossible 
for her to continue her nursing career.  

Treatment with numerous modalities including nonsteroidal 
anti-inflammatory drugs, antidepressants, analgesics, and 
physical therapy was without benefit.  It was noted that a 
second and complicating diagnosis was adhesive capsulitis of 
her left shoulder.  X-rays and a magnetic resonance imaging 
scan (MRI) of the shoulder supported this diagnosis.  Her 
shoulder mobility and pain had not significantly improved 
despite treatment with nonsteroidal anti-inflammatory 
medications, serial corticosteroid injections, and long-term 
physical therapy.  The limited use of her left arm made it 
difficult to perform the duties expected of a nurse.  The 
physician noted in summary it was his medical opinion that 
the veteran was 100 percent disabled and unemployable as a 
nurse. 

A statement dated in November 1997, from the same VA Chief of 
Rheumatology, referred to duplicative information already 
noted in the statement of January 1997. 

In a statement dated in June 1998, the veteran noted that due 
to her fibromyalgia and left shoulder incapacitations and 
severe pain, she had been under continuous medical care since 
returning from Southwest Asia in June 1991.  She noted being 
in severe pain since returning from Saudi Arabia.  

The record shows that service connection has been established 
for major depression and post traumatic stress disorder 
(PTSD), rated as 30 percent disabling.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. 
§§ 3.303(a), 3.304 (1998); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. 


The Secretary's determination of such period of time shall be 
made following a review of any available credible medical or 
scientific evidence and the historical treatment afforded 
disabilities for which manifestation periods have been 
established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War.

(c)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid.

(B) A description of the illnesses for which compensation 
under this section may be paid.

(C) A description of any relevant medical characteristic 
(such as a latency period) associated with each such illness.

(D) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(E) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117.

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: 

(i) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317.

In a precedent opinion, dated May 3, 1999, the VA General 
Counsel concluded that a well grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) manifestation of one or more 
signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent within 
the specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.  
The Board is bound by such interpretations.  38 U.S.C.A. 
§ 7104(c) (West 1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. 
§§ 3.102, 4.3 (1998).


Analysis

At the outset, the Board notes that in connection with the 
development of the claim, the RO has obtained all available 
service medical records and post service VA and non-VA 
medical records that included pertinent physical 
examinations.  A diligent effort has been made to provide an 
adequate record.  To that end, the claims file reveals that 
the RO has made attempts to obtain any additional pertinent 
outstanding service medical records.  A negative response was 
recently received from the Department of the Army.  No 
reports from the Surgeon General's Office have been 
identified.

The records that have been obtained are as comprehensive as 
possible under the circumstances and appear to provide an 
adequate record for an informed decision.  The Board may not 
overlook the fact that in August 1998, the veteran noted she 
would obtain additional lay testimony and a physician's 
opinion regarding the claimed onset of fibromyalgia in active 
service; however, she failed to submit such evidence within 
the 60 day period granted by the RO for the added 
development. The Board notes that if the veteran wishes help, 
he or she cannot passively wait for it in those circumstances 
where his or her own actions are essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991)

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, a claim that is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden, 
and that as a result, there is no further duty to assist her 
in regard to the development of the claim.  

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting lay opinion because she is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); her lay assertion on a matter of 
medical causation or etiology would not be entitled to any 
favorable presumption in the well-grounded determination.  

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis to find her claim well grounded.  
Espiritu.  Accordingly, as a well-grounded claim must be 
supported by competent evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for 
fibromyalgia must be denied as not well grounded. 

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.


Such evidence cannot enjoy the presumption of truthfulness 
recorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(as to the determination of well-groundedness), and Justus v. 
Principi, 3 Vet. App. 510, 512 (1992) (as to determination of 
whether there is new and material evidence for purposes of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

Following a comprehensive review of the evidence, the Board 
notes that the record contains voluminous medical records 
consisting of VA and non-VA clinical evidence dating between 
approximately June 1974 through late 1997, as well as 
available service medical records primarily pertaining to the 
veteran's last period of active duty between November 1990 
and June 1991.  

Importantly, the Board notes that even though the veteran's 
service medical records for her first period of active duty 
are unavailable for review, the voluminous alternative 
medical evidence of record dating from June 1974 to include 
her available service medical records pertaining to her last 
period of active duty between November 1990 and June 1991 is 
completely silent for any finding of fibromyalgia until 
approximately 1994.  A physical examination in April 1991, 
for redeployment purposes, revealed a normal musculoskeletal 
evaluation.  She denied having any orthopedic complaints at 
that time. 

Clearly, all pertinent postservice symptomatology of painful 
joints associated with clinically established fibromyalgia 
were first shown, years following the veteran's final period 
of active service, without any competent medical evidence of 
a nexus with any active service or any incident therein.  
See, Caluza.   The isolated clinical entries referring to 
fibromyalgia secondary to Gulf War Syndrome and Desert Storm-
fibromyalgia were based on history given by the veteran as no 
rationale was reported in support either entry.  See, 
LeShore.  


Moreover, as will be explained below, the very fact that the 
veteran's pertinent joint symptoms have been attributed to an 
established diagnosis of fibromyalgia precludes the 
disability from being considered under the applicable 
provision of disability due to undiagnosed disabilities. 

The Board finds that the veteran has not presented a well 
grounded claim for service connection for fibromyalgia as due 
to an undiagnosed illness.  She has the required service and 
she has reported for the comprehensive examinations ordered 
to ascertain a likely etiology for any pertinent 
manifestations of an undiagnosed illness.  

Regarding her symptoms due to fibromyalgia, the Board points 
out that her symptoms are all due to a known clinical 
diagnosis.  Therefore, service connection may not be granted 
for fibromyalgia, an identified disorder, on the basis of an 
undiagnosed illness.  

The Board considered and denied the veteran's claims for 
service connection for fibromyalgia on a direct service 
incurrence basis and on the basis of an undiagnosed illness 
on a ground different from that of the RO, which considered 
the claims on the merits.  The appellant has not been 
prejudiced by the decision as the adjudication by the RO has 
accorded the appellant greater consideration than her claims 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In light of the implausibility of the appellant's claims and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service conection for 
fibromyalgia on a direct service incurrence basis and as due 
to an undiagnosed illness.


The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service evidence that has not already been obtained that 
would well ground the claims for service connection on any 
basis.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claims for service connection for 
fibromyalgia on a direct service incurrence basis and as due 
to an undiagnosed illness are not well grounded, the doctrine 
of reasonable doubt has no application to her case.

The veteran's representative contends that, subsequent to the 
United States Court of Appeals for Veterans Claims (Court) 
decisions pertaining to this issue, VA expanded its duty to 
assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2,  
2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269 (1998); 
see also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well-grounded.  

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable right.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394. (1993); 38 C.F.R. 
§ 19.5.  The Board has determined, therefore, that, in the 
absence of a well-grounded claim, VA has no duty to assist 
the veteran in developing her case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for fibromyalgia due to an 
undiagnosed illness, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for fibromyalgia on a 
direct service incurrence basis, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

